Exhibit 10.2

 

Tax Receivable Agreement

for PE Holders

 

--------------------------------------------------------------------------------


 

TAX RECEIVABLE AGREEMENT

 

by and among

 

FOCUS FINANCIAL PARTNERS INC.,

 

CERTAIN OTHER PERSONS NAMED HEREIN

 

and

 

THE AGENTS

 

 

DATED AS OF JULY 30, 2018

 

--------------------------------------------------------------------------------


 

TAX RECEIVABLE AGREEMENT

 

This TAX RECEIVABLE AGREEMENT (this “Agreement”), dated as of July 30, 2018, is
hereby entered into by and among Focus Financial Partners Inc., a Delaware
corporation (the “Corporate Taxpayer”), the TRA Holders and the Agents.

 

RECITALS

 

WHEREAS, the Corporate Taxpayer is the managing member of Focus Financial
Partners, LLC, a Delaware limited liability company (“Focus LLC”), an entity
classified as a partnership for U.S. federal income tax purposes, and holds
limited liability company interests in Focus LLC;

 

WHEREAS, Focus LLC and each of its direct and indirect Subsidiaries that is
treated as a partnership for U.S. federal income tax purposes will have in
effect an election under Section 754 of the Internal Revenue Code of 1986, as
amended (the “Code”), for the Taxable Year that includes the IPO and for each
Taxable Year in which an Exchange (as defined herein) occurs;

 

WHEREAS, each Blocker is taxable as a corporation for U.S. federal income tax
purposes and will merge with a wholly owned subsidiary of the Corporate Taxpayer
pursuant to which such Blocker will become a wholly owned subsidiary of the
Corporate Taxpayer (the “Blocker Mergers”);

 

WHEREAS, the TRA Holders currently hold, directly or indirectly through a
Blocker, Convertible Preferred Units that will be converted into Common Units in
connection with the IPO;

 

WHEREAS, certain of the TRA Holders may transfer all or a portion of such Common
Units: (i) to the Corporate Taxpayer for Class A Shares and/or Class B Shares
(and, in some cases, if applicable, cash) in connection with the IPO (an “IPO
Contribution”) or (ii) pursuant to the Exchange Right or the Call Right, as
applicable, in a transaction that is or is deemed to be a sale of such Common
Units to the Corporate Taxpayer for U.S. federal income tax purposes (each such
transfer under either of clause (i) or (ii), an “Exchange”);

 

WHEREAS, as a result of such Exchanges, the Corporate Taxpayer is expected to
obtain or be entitled to certain Tax benefits as further described herein;

 

WHEREAS, as a result of each Blocker Merger, the Corporate Taxpayer is expected
to obtain or be entitled to the Tax benefits resulting from the Blocker
Section 743(b) Adjustments attributable to the Common Units held by the relevant
Blocker;

 

WHEREAS, the Corporate Taxpayer is also entering into a tax receivable agreement
with certain other current and former members of Focus LLC (the “Non-PE TRA”);

 

WHEREAS, this Agreement is intended to set forth the agreement among the parties
hereto regarding the sharing of the Tax benefits realized by the Corporate
Taxpayer as a result of Exchanges and the Tax benefits realized by the Corporate
Taxpayer as a result of the Blocker Section 743(b) Adjustments;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1           Definitions. As used in this Agreement, the terms set
forth in this Article I shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined).

 

“Accrued Amount” has the meaning set forth in Section 3.1(b) of this Agreement.

 

“Actual Tax Liability” means, with respect to any Taxable Year, the actual
liability for U.S. federal income Taxes of (a) the Corporate Taxpayer, and
(b) without duplication, Focus LLC and any of its Subsidiaries that are treated
as a partnership for U.S. federal income tax purposes, but only with respect to
Taxes imposed on Focus LLC and such Subsidiaries that are allocable to the
Corporate Taxpayer; provided that the actual liability for U.S. federal income
Taxes of the Corporate Taxpayer shall be calculated assuming deductions of (and
other impacts of) state and local income and franchise Taxes are excluded.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Agent” means:

 

(a)   with respect to each Centerbridge Holder, Centerbridge Agent;

 

(b)   with respect to each KKR Holder, KKR Agent;

 

(c)   with respect to each Trident Holder, Trident Agent; and

 

(d)   with respect to all other TRA Holders, if applicable, such other Person
designated as such pursuant to Section 7.6(b).

 

“Agreed Rate” means a per annum rate of LIBOR plus 100 basis points.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Amended Schedule” has the meaning set forth in Section 2.3(b) of this
Agreement.

 

“Assumed State and Local Tax Rate” means six percent (6%) or such other rate as
the Corporate Taxpayer may in good faith determine to be appropriate taking into
account any changes, after the date hereof, to the Corporate Taxpayer’s
apportionment factors and/or the corporate income and franchise tax rates in any
state and local jurisdictions in which the Corporate Taxpayer files income and
franchise tax returns.

 

“Attributable” has the meaning set forth in Section 3.1(b) of this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Basis Adjustment” means (a) any adjustment to the Tax basis of a Reference
Asset as a result of an Exchange and the payments made pursuant to this
Agreement with respect to such Exchange (as calculated under Section 2.1 of this
Agreement), including, but not limited to: (i) under Sections 734(b) and
743(b) of the Code (in situations where, following an Exchange, Focus LLC
remains classified as a partnership for U.S. federal income tax purposes);
(ii) under Sections 732(b), 734(b) and 1012 of the Code (in situations where, as
a result of one or more Exchanges, Focus LLC becomes an entity that is
disregarded as separate from its owner for U.S. federal income tax purposes);
and (iii) under Section 362(a) of the Code to the extent the Tax basis of a
Reference Asset is increased as a result of gain recognized on such Exchange and
(b) any Blocker Section 743(b) Adjustment.  For the avoidance of doubt, the
amount of any Basis Adjustment resulting from an Exchange of Units shall be
determined without regard to any Section 743(b) adjustment attributable to such
Units prior to such Exchange; and, further, payments made under this Agreement
shall not be treated as resulting in a Basis Adjustment to the extent such
payments are treated as Imputed Interest.

 

“Blocker” means each of Trident FFP Blocker LLC, KKR Americas XII (Freya)
Blocker L.P. and KKR Americas XII EEA (Freya) Blocker L.P.

 

“Blocker Merger” has the meaning set forth in the Recitals of this Agreement.

 

“Blocker Section 743(b) Adjustments” means the adjustments, existing as of the
close of the IPO Date (as determined based on the interim closing of the books
of Focus LLC as of the close of the IPO Date), to the Tax basis of the Reference
Assets under Section 743(b) of the Code that are attributable to the Common
Units held by the Blockers.

 

“Board” means the board of directors of the Corporate Taxpayer.

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of New York shall not be regarded as a Business Day.

 

“Call Right” means the “Call Right” as defined in the Focus LLC Agreement and
any other purchase of Units by the Corporate Taxpayer pursuant to Section 3.7 of
the Focus LLC Agreement.

 

“Centerbridge Agent” means CP Falcon AIV, L.P. or such other Person designated
by the Centerbridge Holders.

 

“Centerbridge Holder” means each of CP Falcon AIV, L.P., Centerbridge Capital
Partners SBS II, L.P., CCP II Falcon AIV-B, L.P., and any Affiliate of the
foregoing that becomes a TRA Holder for purposes of this Agreement pursuant to
Section 7.6(a).

 

“Change of Control” means the occurrence of any of the following events or
series of related events after the date hereof:

 

(a)   any Person or group of Persons acting together which would constitute a
“group” for purposes of Section 13(d) of the Exchange Act, or any successor
provisions thereto, is or becomes the beneficial owner, directly or indirectly,
of securities of the Corporate Taxpayer

 

3

--------------------------------------------------------------------------------


 

representing more than 50% of the combined voting power of the Corporate
Taxpayer’s then outstanding voting securities;

 

(b)   there is consummated a merger or consolidation of the Corporate Taxpayer
with any other corporation or other entity, and, immediately after the
consummation of such merger or consolidation, the voting securities of the
Corporate Taxpayer immediately prior to such merger or consolidation do not
continue to represent or are not converted into more than 50% of the combined
voting power of the then-outstanding voting securities of the Person resulting
from such merger or consolidation or, if the surviving company is a Subsidiary,
the ultimate parent thereof; or

 

(c)   the equity holders of the Corporate Taxpayer approve a plan of complete
liquidation or dissolution of the Corporate Taxpayer or there is consummated an
agreement or series of related agreements for the sale or other disposition,
directly or indirectly, by the Corporate Taxpayer of all or substantially all of
the Corporate Taxpayer’s assets, other than such sale or other disposition by
the Corporate Taxpayer of all or substantially all of the Corporate Taxpayer’s
assets to an entity, at least 50% of the combined voting power of the voting
securities of which are owned by equity holders of the Corporate Taxpayer in
substantially the same proportions as their ownership of the Corporate Taxpayer
immediately prior to such sale.

 

Notwithstanding the foregoing, except with respect to clause (b) above, a
“Change of Control” shall not be deemed to have occurred by virtue of the
consummation of any transaction or series of integrated transactions immediately
following which the record holders of the voting power of the Corporate Taxpayer
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in, and own substantially all of
the voting power of, an entity which owns, either directly or through a
Subsidiary, all or substantially all of the assets of the Corporate Taxpayer
immediately following such transaction or series of transactions.

 

“Class A Shares” means shares of Class A common stock of the Corporate Taxpayer.

 

“Class B Shares” means shares of Class B common stock of the Corporate Taxpayer.

 

“Code” has the meaning set forth in the Recitals of this Agreement.

 

“Common Units” has the meaning set forth in the Focus LLC Agreement.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Corporate Taxpayer” has the meaning set forth in the preamble to this
Agreement.

 

“Corporate Taxpayer Return” means the U.S. federal income Tax Return of the
Corporate Taxpayer (including any consolidated group of which the Corporate
Taxpayer is a member, as further described in Section 7.12(a) of this Agreement)
filed with respect to any Taxable Year.

 

“Cumulative Net Realized Tax Benefit” for a Taxable Year means the cumulative
amount (but not less than zero) of Realized Tax Benefits for all Taxable Years
of the Corporate

 

4

--------------------------------------------------------------------------------


 

Taxpayer, up to and including such Taxable Year, net of the cumulative amount of
Realized Tax Detriments for the same period.  The Realized Tax Benefit and
Realized Tax Detriment for each Taxable Year shall be determined based on the
most recent Tax Benefit Payment Schedule or Amended Schedule, if any, in
existence at the time of such determination.

 

“Default Rate” means a per annum rate of LIBOR plus 500 basis points.

 

“Determination” has the meaning ascribed to such term in Section 1313(a) of the
Code or any other event (including the execution of IRS Form 870-AD) that
finally and conclusively establishes the amount of any liability for Tax.

 

“Dispute” has the meaning set forth in Section 7.9(a) of this Agreement.

 

“Disputing Party” has the meaning set forth in Section 7.10 of this Agreement.

 

“Early Termination” has the meaning set forth in Section 4.1 of this Agreement.

 

“Early Termination Date” means the date of an Early Termination Notice for
purposes of determining the Early Termination Payment.

 

“Early Termination Effective Date” has the meaning set forth in Section 4.4 of
this Agreement.

 

“Early Termination Notice” has the meaning set forth in Section 4.4 of this
Agreement.

 

“Early Termination Payment” has the meaning set forth in Section 4.5(b) of this
Agreement.

 

“Early Termination Rate” means a per annum rate of LIBOR plus 150 basis points.

 

“Early Termination Schedule” has the meaning set forth in Section 4.4 of this
Agreement.

 

“Exchange” has the meaning set forth in the Recitals of this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, and the rules and
regulations promulgated thereunder, as the same may be amended from time to time
(or any corresponding provisions of succeeding law).

 

“Exchange Date” means (a) with respect to Exchanges, each date on which an
Exchange occurs and (b) with respect to the Blocker Mergers, the IPO Date.

 

“Exchange Notice” has the meaning given to the term “Exchange Notice” in the
Focus LLC Agreement.

 

“Exchange Right” means the exchange right set forth in Section 3.6 of the Focus
LLC Agreement, including any such exchange right exercised pursuant to
Section 3.9 of the Focus LLC Agreement.

 

“Exchange Schedule” has the meaning set forth in Section 2.1 of this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Expert” means Ernst & Young, LLP or such nationally recognized expert in the
particular area of disagreement as is mutually acceptable to the Corporate
Taxpayer, the Agents and, in the event any holders of rights under any other Tax
Receivable Agreement are involved in such disagreement, each “Agent” as defined
under such other Tax Receivable Agreement.

 

“Focus LLC” has the meaning set forth in the Recitals of this Agreement.

 

“Focus LLC Agreement” means the Fourth Amended and Restated Limited Liability
Company Agreement of Focus LLC, as amended from time to time.

 

“Hypothetical Tax Liability” means, with respect to any Taxable Year, the
liability for U.S. federal income Taxes of (a) the Corporate Taxpayer, and
(b) without duplication, Focus LLC and any of its Subsidiaries that are treated
as a partnership for U.S. federal income tax purposes, but only with respect to
Taxes imposed on Focus LLC and such Subsidiaries that are allocable to the
Corporate Taxpayer (using the same methods, elections, conventions, U.S. federal
income tax rate and similar practices used on the relevant Corporate Taxpayer
Return), but without taking into account (x) any Basis Adjustments, (y) any
deduction attributable to Imputed Interest for the Taxable Year, and (z) any
Other-TRA Benefits.  For the avoidance of doubt, Hypothetical Tax Liability
shall be determined without taking into account the carryover or carryback of
any U.S. federal income Tax item (or portions thereof) that is attributable to
any Basis Adjustments, Imputed Interest, or any Other-TRA Benefits. 
Furthermore, the Hypothetical Tax Liability shall be calculated assuming
deductions of (and other impacts of) state and local income and franchise Taxes
are excluded.

 

“Imputed Interest” means any interest imputed under Section 1272, 1274 or 483 or
other provision of the Code with respect to the Corporate Taxpayer’s payment
obligations under this Agreement.

 

“Incentive Units” has the meaning set forth in the Focus LLC Agreement.

 

“IPO” means the initial public offering of shares by the Corporate Taxpayer.

 

“IPO Contribution” has the meaning set forth in the Recitals of this Agreement.

 

“IPO Date” means the closing date of the IPO.

 

“IRS” means the U.S. Internal Revenue Service.

 

“KKR Agent” means KKR Freya Aggregator L.P. or such other Person designated by
the KKR Holders.

 

“KKR Holder” means each of KKR Freya Aggregator, L.P., KKR Americas XII (Freya)
Blocker Parent L.P. and KKR Americas XII EEA (Freya) Blocker Parent L.P. and any
Affiliate of the foregoing that becomes a TRA Holder for purposes of this
Agreement pursuant to Section 7.6(a).

 

“LIBOR” means during any period, an interest rate per annum equal to the
one-year LIBOR rate reported, on the date two (2) calendar days prior to the
first day of such period, on the Telerate Page 3750 (or if such screen shall
cease to be publicly available, as reported on

 

6

--------------------------------------------------------------------------------


 

Reuters Screen page “LIBOR01” or by any other publicly available source of such
market rate) for London interbank offered rates for United States dollar
deposits for such period.

 

“Majority TRA Holders” means, at the time of any determination, TRA Holders who
would be entitled to receive more than fifty percent (50%) of the aggregate
amount of the Early Termination Payments payable to all TRA Holders hereunder
(determined using such calculations of Early Termination Payments reasonably
estimated by the Corporate Taxpayer in consultation with the Agents) if the
Corporate Taxpayer had exercised its right of early termination on such date.

 

“Market Value” means the closing price of the Class A Shares on the applicable
Exchange Date on the national securities exchange or interdealer quotation
system on which such Class A Shares are then traded or listed, as reported by
Bloomberg L.P.; provided, that if the closing price is not reported by Bloomberg
L.P. for the applicable Exchange Date, then the Market Value means the closing
price of the Class A Shares on the Business Day immediately preceding such
Exchange Date on the national securities exchange or interdealer quotation
system on which such Class A Shares are then traded or listed, as reported by
Bloomberg L.P.; provided further that if the Class A Shares are not then listed
on a national securities exchange or interdealer quotation system, “Market
Value” means the cash consideration paid for Class A Shares, or the fair market
value of the other property delivered for Class A Shares, as determined by the
Board in good faith.

 

“Material Objection Notice” has the meaning set forth in Section 4.4 of this
Agreement.

 

“Net Tax Benefit” has the meaning set forth in Section 3.1(b) of this Agreement.

 

“Non-PE TRA” has the meaning set forth in the Recitals of this Agreement.

 

“Objection Notice” has the meaning set forth in Section 2.3(a) of this
Agreement.

 

“Other-TRA Benefits” means any tax benefits resulting from increases in Tax
basis or other Tax attributes with respect to which the Corporate Taxpayer or
any of its Subsidiaries is obligated to make payments under the Non-PE TRA or
any Post-IPO TRA.

 

“Payment Date” means any date on which a payment is required to be made pursuant
to this Agreement.

 

“Permitted Transferee” means any Person that is not (a) a national or global
financial institution or insurance company or a regional bank that in each case
derives at least 30% of its revenues from wealth management services or the sale
of proprietary financial products (which for the avoidance of doubt, excludes
life insurance and annuities), (b) an independent broker-dealer, (c) a platform
for or aggregator of registered investment advisers or broker-dealer teams, or
(d) a holding company or acquisition vehicle of any entity described in the
foregoing clauses (a) — (c).

 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

7

--------------------------------------------------------------------------------


 

“Post-IPO TRA” means any tax receivable agreement (or comparable agreement)
entered into by the Corporate Taxpayer or any of its Subsidiaries pursuant to
which the Corporate Taxpayer is obligated to pay over amounts with respect to
tax benefits resulting from any tax attributes to which the Corporate Taxpayer
becomes entitled as a result of a transaction (other than any Exchanges) after
the date of this Agreement.

 

“Realized Tax Benefit” means, for a Taxable Year, the sum of (a) the excess, if
any, of the Hypothetical Tax Liability over the Actual Tax Liability and (b) the
State and Local Tax Benefit.  If all or a portion of the Actual Tax Liability
for the Taxable Year arises as a result of an audit by the IRS of any Taxable
Year, such liability and the corresponding Hypothetical Tax Liability shall not
be included in determining the Realized Tax Benefit unless and until there has
been a Determination with respect to such Actual Tax Liability.

 

“Realized Tax Detriment” means, for a Taxable Year, the sum of (a) the excess,
if any, of the Actual Tax Liability over the Hypothetical Tax Liability and
(b) the State and Local Tax Detriment.  If all or a portion of the Actual Tax
Liability for the Taxable Year arises as a result of an audit by the IRS of any
Taxable Year, such liability and the corresponding Hypothetical Tax Liability
shall not be included in determining the Realized Tax Detriment unless and until
there has been a Determination with respect to such Actual Tax Liability.

 

“Reconciliation Dispute” has the meaning set forth in Section 7.10 of this
Agreement.

 

“Reconciliation Procedures” means the procedures described in Section 7.10 of
this Agreement.

 

“Reference Asset” means (a) with respect to any Exchange, an asset (other than
cash or a cash equivalent) that is held by Focus LLC, or any of its direct or
indirect Subsidiaries that is treated as a partnership or disregarded entity for
U.S. federal income tax purposes (but only to the extent such Subsidiaries are
not held through any entity treated as a corporation for U.S. federal income tax
purposes), at the time of such Exchange and (b) with respect to the Blocker
Section 743(b) Adjustments, an asset (other than cash or a cash equivalent) that
is held by Focus LLC, or any of its direct or indirect Subsidiaries that is
treated as a partnership or disregarded entity for U.S. federal income tax
purposes (but only to the extent such Subsidiaries are not held through any
entity treated as a corporation for U.S. federal income tax purposes), at the
time of the Blocker Mergers.  A Reference Asset also includes any asset that is
“substituted basis property” under Section 7701(a)(42) of the Code with respect
to a Reference Asset.

 

“Required TRA Holders” means, at the time of any determination, (a) the KKR
Holders if, in the aggregate, they would be entitled to receive at least five
percent (5%) of the aggregate amount of the Early Termination Payments payable
to all TRA Holders hereunder (determined using such calculations of Early
Termination Payments reasonably estimated by the Corporate Taxpayer in
consultation with the KKR Agent) if the Corporate Taxpayer had exercised its
right of early termination on such date, and (b) the Trident Holders if, in the
aggregate, they would be entitled to receive at least five percent (5%) of the
aggregate amount of the Early Termination Payments payable to all TRA Holders
hereunder (determined using such calculations of Early Termination Payments
reasonably estimated by the Corporate Taxpayer in consultation with the Trident
Agent) if the Corporate Taxpayer had exercised its right of early termination on
such date.

 

8

--------------------------------------------------------------------------------


 

“Schedule” means any of the following: (a) an Exchange Schedule, (b) a Tax
Benefit Payment Schedule, or (c) the Early Termination Schedule.

 

“Senior Obligations” has the meaning set forth in Section 5.1 of this Agreement.

 

“State and Local Tax Benefit” means, for a Taxable Year, the excess, if any, of
the Hypothetical Tax Liability over the Actual Tax Liability; provided that, for
purposes of determining the State and Local Tax Benefit, each of the
Hypothetical Tax Liability and the Actual Tax Liability shall be calculated
using the Assumed State and Local Tax Rate instead of the rate applicable for
U.S. federal income tax purposes.

 

“State and Local Tax Detriment” means, for a Taxable Year, the excess, if any,
of the Actual Tax Liability over the Hypothetical Tax Liability; provided that,
for purposes of determining the State and Local Tax Detriment, each of the
Actual Tax Liability and the Hypothetical Tax Liability shall be calculated
using the Assumed State and Local Tax Rate instead of the rate applicable for
U.S. federal income tax purposes.

 

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person, owns, directly or
indirectly, or otherwise controls more than 50% of the voting power or other
similar interests or the sole general partner interest or managing member or
similar interest of such Person.

 

“Tax Benefit Payment” has the meaning set forth in Section 3.1(b) of this
Agreement.

 

“Tax Benefit Payment Schedule” has the meaning set forth in Section 2.2 of this
Agreement.

 

“Tax Proceeding” has the meaning set forth in Section 6.1 of this Agreement.

 

“Tax Receivable Agreements” means this Agreement, the Non-PE TRA and any
Post-IPO TRA.

 

“Tax Return” means any return, declaration, report or similar statement required
to be filed with respect to Taxes (including any attached schedules), including,
without limitation, any information return, claim for refund, amended return and
declaration of estimated Tax.

 

“Taxable Year” means a taxable year of the Corporate Taxpayer as defined in
Section 441(b) of the Code (which, for the avoidance of doubt, may include a
period of less than twelve (12) months for which a Tax Return is made), ending
on or after the IPO Date.

 

“Taxes” means any and all U.S. federal, state and local taxes, assessments or
similar charges that are based on or measured with respect to net income or
profits (including any franchise taxes based on or measured with respect to net
income or profits), and any interest related to such Tax.

 

“Taxing Authority” means the IRS and any other federal, national, state, county
or municipal or other local government, any subdivision, agency, commission or
authority thereof, or any quasi-governmental body exercising any taxing
authority or any other authority exercising Tax regulatory authority.

 

9

--------------------------------------------------------------------------------


 

“TRA Holder” means each of those Persons set forth on Schedule A and their
respective successors and permitted assigns pursuant to Section 7.6(a)(i).

 

“Transferor” has the meaning set forth in Section 7.12(b) of this Agreement.

 

“Treasury Regulations” means the final, temporary and proposed regulations under
the Code promulgated from time to time (including corresponding provisions and
succeeding provisions) as in effect for the relevant Taxable Year.

 

“Trident Agent” means Trident FFP LP or such other Person designated by the
Trident Holders.

 

“Trident Holder” means each of Trident FFP LP, Trident VI, L.P., Trident VI
Parallel Fund, L.P., Trident VI DE Parallel Fund, L.P. and any Affiliate of the
foregoing that becomes a TRA Holder for purposes of this Agreement pursuant to
Section 7.6(a).

 

“Units” means Common Units and Incentive Units.

 

“Valuation Assumptions” means, as of an Early Termination Date, the assumptions
that

 

(a)                                 in each Taxable Year ending on or after such
Early Termination Date, the Corporate Taxpayer will have taxable income
sufficient to fully utilize the deductions arising from all Basis Adjustments
and Imputed Interest during such Taxable Year or future Taxable Years
(including, for the avoidance of doubt, Basis Adjustments and Imputed Interest
that would result from future Tax Benefit Payments that would be paid in
accordance with the Valuation Assumptions, further assuming such future Tax
Benefit Payments would be paid on the due date, without extensions, for filing
the Corporate Taxpayer Return for the applicable Taxable Year) in which such
deductions would become available;

 

(b)                                 any loss or credit carryovers generated by
deductions or losses arising from any Basis Adjustment or Imputed Interest
(including such Basis Adjustment and Imputed Interest generated as a result of
payments under this Agreement) that are available in the Taxable Year that
includes the Early Termination Date will be utilized by the Corporate Taxpayer
ratably in each Taxable Year over the five Taxable Years beginning with the
Taxable Year that includes the Early Termination Date;

 

(c)                                  the U.S. federal, state and local income
and franchise tax rates that will be in effect for each Taxable Year ending on
or after such Early Termination Date will be those specified for each such
Taxable Year by the Code and other law as in effect on the Early Termination
Date, except to the extent any change to such tax rates for such Taxable Year
have already been enacted into law;

 

(d)                                 any Reference Asset that is not subject to
amortization, depreciation or other cost recovery deduction to which any Basis
Adjustment is attributable will be disposed of in a fully taxable transaction
for U.S. federal income tax purposes on the fifth anniversary of the Early
Termination Date for an amount sufficient to fully utilize the Basis Adjustment
with respect to such Reference Asset; provided, that in the event of a Change of
Control which includes a taxable sale of such Reference Asset (including the
sale of all of the equity interests in an entity classified as a partnership or
disregarded entity that directly or indirectly owns such Reference

 

10

--------------------------------------------------------------------------------


 

Asset), such Reference Asset shall be deemed disposed of at the time of the
Change of Control; and

 

(e)                                  if, at the Early Termination Date, there
are Units (other than those held by the Corporate Taxpayer or its Subsidiaries)
that have not been transferred in an Exchange, then all such Units shall be
deemed to be transferred pursuant to the Exchange Right effective on the Early
Termination Date.

 

Section 1.2                                  Other Definitional and
Interpretative Provisions.  The words “hereof,” “herein” and “hereunder” and
words of like import used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.  References to
Articles, Sections, Exhibits and Schedules are to Articles, Sections, Exhibits
and Schedules of this Agreement unless otherwise specified.  All Exhibits and
Schedules annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
terms used in any Exhibit or Schedule but not otherwise defined therein, shall
have the meaning as defined in this Agreement.  Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular.  Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation,” whether or not they are in fact followed by those words or words of
like import.  “Writing,” “written” and comparable terms refer to printing,
typing and other means of reproducing words (including electronic media) in a
visible form. References to any agreement or contract are to that agreement or
contract as amended, modified or supplemented from time to time in accordance
with the terms thereof.  References to any Person include the successors and
permitted assigns of that Person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively.

 

ARTICLE II
DETERMINATION OF CERTAIN REALIZED TAX BENEFITS

 

Section 2.1                                  Exchange Schedules.  Within ninety
(90) calendar days after the filing of the Corporate Taxpayer Return for each
Taxable Year in which any Exchange or Blocker Merger has been effected by a TRA
Holder, the Corporate Taxpayer shall deliver to each Agent a schedule (the
“Exchange Schedule”) that shows, in reasonable detail necessary to perform the
calculations required by this Agreement, including with respect to each
applicable TRA Holder, (a) the Basis Adjustments as a result of the Exchanges or
Blocker Merger, as applicable, effected by such TRA Holder in such Taxable Year
and (b) the period (or periods) over which the foregoing Basis Adjustments are
amortizable and/or depreciable.

 

Section 2.2                                  Tax Benefit Payment Schedules.

 

(a)                               Within ninety (90) calendar days after the
filing of the Corporate Taxpayer Return for any Taxable Year in which there is a
Realized Tax Benefit or Realized Tax Detriment, the Corporate Taxpayer shall
provide to each Agent: (i) a schedule showing, in reasonable detail, (A) the
calculation of the Realized Tax Benefit or Realized Tax Detriment for such
Taxable Year, (B) the portion of the Net Tax Benefit, if any, that is
Attributable to each TRA Holder, (C) the Accrued Amount with respect to any such
Net Tax Benefit that is Attributable to such

 

11

--------------------------------------------------------------------------------


 

TRA Holder, (D) the Tax Benefit Payment due to each such TRA Holder, and (E) the
portion of such Tax Benefit Payment that the Corporate Taxpayer intends to treat
as Imputed Interest (a “Tax Benefit Payment Schedule”), (ii) a reasonably
detailed calculation of the Hypothetical Tax Liability, (iii) a reasonably
detailed calculation of the Actual Tax Liability, (iv) a copy of the Corporate
Taxpayer Return for such Taxable Year, and (v) any other work papers reasonably
requested by any Agent.  In addition, the Corporate Taxpayer shall allow each
Agent reasonable access at no cost to the appropriate representatives of the
Corporate  Taxpayer in connection with a review of such Tax Benefit Payment
Schedule; provided that, in the event of a dispute governed by Section 7.9 or
Section 7.10, any such costs shall be borne as set forth in such sections.  The
Tax Benefit Payment Schedule will become final as provided in Section 2.3(a) and
may be amended as provided in Section 2.3(b) (subject to the procedures set
forth in Section 2.3(b)).

 

(b)                               For purposes of calculating the Realized Tax
Benefit or Realized Tax Detriment for any Taxable Year, carryovers or carrybacks
of any U.S. federal income Tax item attributable to the Basis
Adjustments, Imputed Interest, and any Other-TRA Benefits shall be considered to
be subject to the rules of the Code and the Treasury Regulations, as applicable,
governing the use, limitation and expiration of carryovers or carrybacks of the
relevant type.  If a carryover or carryback of any U.S. federal income Tax item
includes a portion that is attributable to the Basis Adjustment, Imputed
Interest, or any Other-TRA Benefits and another portion that is not so
attributable, such respective portions shall be considered to be used in
accordance with the “with and without” methodology.  The parties agree that
(i) any payment (other than any payment relating to the Blocker
Section 743(b) Adjustments) under this Agreement (to the extent permitted by law
and other than amounts accounted for as Imputed Interest) will be treated as a
subsequent upward adjustment to the purchase price of the relevant Common Units
and will have the effect of creating additional Basis Adjustments to Reference
Assets for the Corporate Taxpayer in the year of payment, and (ii) as a result,
such additional Basis Adjustments will be incorporated into the current year
calculation and into future year calculations, as appropriate.  The parties
agree that any payment under this Agreement relating to or arising from Blocker
Section 743(b) Adjustments shall not have the effect of creating additional
Blocker Section 743(b) Adjustments or any other type of Basis Adjustment.

 

Section 2.3                                  Procedure; Amendments.

 

(a)                               An applicable Schedule or amendment thereto
shall become final and binding on all parties thirty (30) calendar days from the
first date on which all Agents have received the applicable Schedule or
amendment thereto unless (i) any Agent, within thirty (30) calendar days after
receiving an applicable Schedule or amendment thereto, provides the Corporate
Taxpayer and each other Agent with notice of a material objection to such
Schedule (“Objection Notice”) made in good faith or (ii) each Agent provides a
written waiver of such right of any Objection Notice within the period described
in clause (i) above, in which case such Schedule or amendment thereto becomes
binding on the date waivers from all Agents have been received by the Corporate
Taxpayer.  If the Corporate Taxpayer and the relevant Agent, for any reason, are
unable to successfully resolve the issues raised in an Objection Notice within
thirty (30) calendar days after receipt by the Corporate Taxpayer of such
Objection Notice, the Corporate Taxpayer and such Agent shall employ the
Reconciliation Procedures under Section 7.10 or Resolution of Disputes
procedures under Section 7.9, as applicable.

 

12

--------------------------------------------------------------------------------


 

(b)                               The applicable Schedule for any Taxable Year
may be amended from time to time by the Corporate Taxpayer (i) in connection
with a Determination affecting such Schedule, (ii) to correct inaccuracies in
the Schedule identified as a result of the receipt of additional factual
information relating to a Taxable Year after the date the Schedule was provided
to the Agents, (iii) to comply with the Expert’s determination under the
Reconciliation Procedures, (iv) to reflect a change in the Realized Tax Benefit
or Realized Tax Detriment for such Taxable Year attributable to a carryback or
carryforward of a loss or other Tax item to such Taxable Year, (v) to reflect a
change in the Realized Tax Benefit or Realized Tax Detriment for such Taxable
Year attributable to an amended Corporate Taxpayer Return filed for such Taxable
Year or (vi) to adjust an Exchange Schedule to take into account payments made
pursuant to this Agreement (any such Schedule, an “Amended Schedule”).  The
Corporate Taxpayer shall provide an Amended Schedule to each Agent within sixty
(60) calendar days of the occurrence of an event referenced in clauses
(i) through (vi) of the preceding sentence and shall, at the reasonable request
of any Agent, provide any other work papers relating to such Amended Schedule. 
For the avoidance of doubt, in the event a Schedule is amended after such
Schedule becomes final pursuant to Section 2.3(a), the Amended Schedule shall
not be taken into account in calculating any Tax Benefit Payment in the Taxable
Year to which the amendment relates but instead shall be taken into account in
calculating the Cumulative Net Realized Tax Benefit for the Taxable Year in
which the amendment actually occurs.

 

Section 2.4                                  Section 754 Election. In its
capacity as the sole managing member of Focus LLC, the Corporate Taxpayer will
ensure that, on and after the date hereof and continuing throughout the term of
this Agreement, Focus LLC and all of its eligible Subsidiaries will have in
effect an election pursuant to Section 754 of the Code (and under any similar
provisions of applicable U.S. state or local law).

 

ARTICLE III
TAX BENEFIT PAYMENTS

 

Section 3.1                                  Payments.

 

(a)                               Within five (5) Business Days after a Tax
Benefit Payment Schedule delivered to the Agents becomes final in accordance
with Section 2.3(a), the Corporate Taxpayer shall pay to each TRA Holder the Tax
Benefit Payment in respect of such TRA Holder determined pursuant to
Section 3.1(b) for such Taxable Year.  Each such payment shall be made by check,
by wire transfer of immediately available funds to the bank account previously
designated by such TRA Holder to the Corporate Taxpayer, or as otherwise agreed
by the Corporate Taxpayer and such TRA Holder.  For the avoidance of doubt, no
Tax Benefit Payment shall be made in respect of estimated Tax payments,
including, without limitation, U.S. federal or state estimated income Tax
payments.

 

(b)                               A “Tax Benefit Payment” in respect of a TRA
Holder for a Taxable Year means an amount, not less than zero, equal to the sum
of the portion of the Net Tax Benefit Attributable to such TRA Holder and the
Accrued Amount with respect thereto.  The “Net Tax Benefit” for a Taxable Year
shall be an amount equal to the excess, if any, of 85% of the Cumulative Net
Realized Tax Benefit as of the end of such Taxable Year over the sum of (i) the
total amount of payments previously made under this Section 3.1 (excluding
payments attributable to Accrued

 

13

--------------------------------------------------------------------------------


 

Amounts) and (ii) the total amount of Tax Benefit Payments previously made under
the corresponding provision of the Non-PE TRA and any Post-IPO TRA; provided,
for the avoidance of doubt, that no TRA Holder shall be required to return any
portion of any previously made Tax Benefit Payment. Subject to Section 3.3, the
portion of the Net Tax Benefit for a Taxable Year that is “Attributable” to a
TRA Holder is the portion of such Net Tax Benefit that is derived from (x) any
Basis Adjustment that is attributable to the Common Units acquired or deemed
acquired by the Corporate Taxpayer in an Exchange undertaken by or with respect
to such TRA Holder, (y) any Blocker Section 743(b) Adjustments attributable to
the Common Units held by the Blocker of which such TRA Holder was an owner
immediately prior to the Blocker Mergers, or (z) any Imputed Interest with
respect to Tax Benefit Payments made to such TRA Holder.  The “Accrued Amount”
with respect to any portion of a Net Tax Benefit shall equal an amount
determined in the same manner as interest on such portion of the Net Tax Benefit
for a Taxable Year calculated at the Agreed Rate from the due date (without
extensions) for filing the Corporate Taxpayer Return for such Taxable Year until
the Payment Date.  For the avoidance of doubt, for Tax purposes, the Accrued
Amount on the portion of a Net Tax Benefit relating to an Exchange shall not be
treated as interest but shall instead be treated as additional consideration for
the acquisition of Common Units in an Exchange unless otherwise required by
law.  The parties agree that the Accrued Amount on the portion of a Net Tax
Benefit relating to the Blocker Section 743(b) Adjustments shall not have the
effect of creating additional Blocker Section 743(b) Adjustments or any other
type of Basis Adjustment.

 

(c)                                Notwithstanding any provision of this
Agreement to the contrary, unless a TRA Holder elects for the provisions of this
Section 3.1(c) not to apply to any Exchange by notifying the Corporate Taxpayer
in writing on or before the due date for providing the Exchange Notice with
respect to such Exchange (or, with respect to an IPO Contribution, on or before
the IPO Date), the aggregate Tax Benefit Payments to be made to such TRA Holder
with respect to any Exchange shall be limited to (i) 50%, or such other
percentage such TRA Holder elects to apply by notifying the Corporate Taxpayer
in writing on or before the due date for providing the Exchange Notice with
respect to such Exchange (or, with respect to an IPO Contribution, on or before
the IPO Date), of (ii) the amount equal to the sum of (A) any cash, excluding
any Tax Benefit Payments, received by such TRA Holder in such Exchange and
(B) the aggregate Market Value of the Class A Shares received by such TRA Holder
in such Exchange, provided, for the avoidance of doubt, that such amount shall
not include any Imputed Interest with respect to such Exchange. An election made
by a TRA Holder pursuant to this Section 3.1(c) may not be revoked.

 

(d)                               The Corporate Taxpayer and the TRA Holders
hereby acknowledge that, as of the date of this Agreement and as of the date of
any future Exchange that may be subject to this Agreement, the aggregate value
of the Tax Benefit Payments cannot reasonably be ascertained for United States
federal income tax or other applicable Tax purposes.

 

Section 3.2                                  No Duplicative Payments.  It is
intended that the provisions of this Agreement will not result in duplicative
payment of any amount (including interest) required under the Tax Receivable
Agreements.  It is also intended that the provisions of the Tax Receivable
Agreements will result in 85% of the Cumulative Net Realized Tax Benefit, and
the Accrued Amount thereon, being paid to the Persons to whom payments are due
pursuant to the

 

14

--------------------------------------------------------------------------------


 

Tax Receivable Agreements.  The provisions of this Agreement shall be construed
in the appropriate manner to achieve these fundamental results.

 

Section 3.3                                  Pro Rata Payments; Coordination of
Benefits with Other Tax Receivable Agreements.

 

(a)                               Notwithstanding anything in Section 3.1 to the
contrary, to the extent that the aggregate amount of the Corporate Taxpayer’s
tax benefit subject to the Tax Receivable Agreements is limited in a particular
Taxable Year because the Corporate Taxpayer does not have sufficient taxable
income to fully utilize available deductions and other attributes, the following
rules shall apply:

 

(i)                                     The limitation on the tax benefit for
the Corporate Taxpayer shall be allocated as follows: (A) first among any
Post-IPO TRAs (and among all Persons eligible for payments thereunder in the
manner set forth in such Post-IPO TRAs) and (B) to the extent of any remaining
limitation on the tax benefit for the Corporate Taxpayer after the application
of clause (A), to this Agreement and the Non-PE TRA (and among all Persons
eligible for payments hereunder or under the Non-PE TRA as set forth in
Section 3.3(a)(ii)).  For the avoidance of doubt, for purposes of this
Section 3.3(a)(i), it is intended that in calculating the Corporate Taxpayer’s
tax benefit subject to the Tax Receivable Agreements, any available taxable
income of the Corporate Taxpayer be first allocated to this Agreement and the
Non-PE TRA and any remaining available taxable income will then be allocated to
any Post-IPO TRA.

 

(ii)                                  If any part of the limitation on the tax
benefit is allocated to this Agreement and the Non-PE TRA pursuant to
Section 3.3(a)(i)(B), such allocated limitation shall be further allocated among
all TRA Holders hereunder and all “TRA Holders” under the Non-PE TRA in
proportion to the respective portion of the Net Tax Benefit that would have been
Attributable to each such TRA Holder in such Taxable Year under this Agreement
and the Non-PE TRA if the Corporate Taxpayer had sufficient taxable income in
such Taxable Year so that there was no such limitation; provided that, if any
portion of the Net Tax Benefit for such Taxable Year results from the carryback
of a loss or other Tax item to such Taxable Year from a later Taxable Year (for
the avoidance of doubt, carrybacks of losses and other Tax items from more than
one later Taxable Year shall be used in the order prescribed in the applicable
rules of the Code and the Treasury Regulations), no part of the limitation shall
be allocated to the tax benefits set forth on the Schedule prior to its
amendment to reflect the carryback and any limitation shall instead be applied
to the tax benefits carried back and such limitation shall be further allocated
among all such TRA Holders in proportion to the respective portion of the Net
Tax Benefit that would have been Attributable to each such TRA Holder in the
Taxable Year in which such carried back losses or other Tax items arose under
this Agreement and the Non-PE TRA if the Corporate Taxpayer had sufficient
taxable income in such Taxable Year so that there was no such limitation.

 

(iii)                               If any part of the limitation on the tax
benefit is allocated to a TRA Holder, such allocated limitation shall first be
applied to any deductions arising from Imputed Interest Attributable to such TRA
Holder, and then, to the extent of any

 

15

--------------------------------------------------------------------------------


 

remaining limitation on the tax benefit allocated to such TRA Holder, to any
deductions arising from Basis Adjustments Attributable to such TRA Holder.

 

(iv)                              To the extent any part of the limitation on
the tax benefit subject to the Tax Receivable Agreements is allocated in a
manner that differs from the order prescribed in the applicable rules of the
Code and the Treasury Regulations regarding the utilization, or deemed
utilization, of such tax benefit, appropriate adjustments, consistent with the
principles of this Section 3.3(a), shall be made in future Taxable Years to take
into account such differing allocation.

 

(b)                               After taking into account Section 3.3(a), if
for any reason the Corporate Taxpayer does not fully satisfy its payment
obligations to make all Tax Benefit Payments due under the Tax Receivable
Agreements in respect of a particular Taxable Year, then, (i) the Corporate
Taxpayer will pay the same proportion of each Tax Benefit Payment due to each
Person to whom a payment is due under each of the Tax Receivable Agreements in
respect of such Taxable Year, without favoring one obligation over the other,
and (ii) no Tax Benefit Payment shall be made in respect of any Taxable Year
until all Tax Benefit Payments under all of the Tax Receivable Agreements in
respect of prior Taxable Years have been made in full.

 

(c)                                To the extent the Corporate Taxpayer makes a
payment to a TRA Holder in respect of a particular Taxable Year under
Section 3.1(a) of this Agreement (taking into account Section 3.3(a) and
Section 3.3(b), but excluding payments attributable to Accrued Amounts) in an
amount in excess of the amount of such payment that should have been made to
such TRA Holder in respect of such Taxable Year, then (i) such TRA Holder shall
not receive further payments under Section 3.1(a) until such TRA Holder has
foregone an amount of payments equal to such excess and (ii) the Corporate
Taxpayer will pay the amount of such TRA Holder’s foregone payments to the other
Persons to whom a payment is due under the Tax Receivable Agreements in a manner
such that each such Person to whom a payment is due under the Tax Receivable
Agreements, to the maximum extent possible, receives aggregate payments under
Section 3.1(a) or the comparable section of the other Tax Receivable
Agreement(s), as applicable (in each case, taking into account
Section 3.3(a) and Section 3.3(b) or the comparable sections of the other Tax
Receivable Agreement(s), but excluding payments attributable to Accrued Amounts)
in the amount it would have received if there had been no excess payment to such
TRA Holder.

 

(d)                               The parties hereto agree that the parties to
the Non-PE TRA and any Post-IPO TRA are expressly made third party beneficiaries
of the provisions of this Section 3.3.

 

ARTICLE IV
TERMINATION

 

Section 4.1                                  Early Termination at Election of
the Corporate Taxpayer.  The Corporate Taxpayer may terminate this Agreement at
any time by paying (a) to each TRA Holder the Early Termination Payment due to
such TRA Holder pursuant to Section 4.5(b) and (b) to each “TRA Holder” under
the Non-PE TRA the “Early Termination Payment” due to such TRA Holder under the
Non-PE TRA (such termination, an “Early Termination”); provided that the
Corporate Taxpayer may withdraw any notice of exercise of its termination rights
under this Section 4.1

 

16

--------------------------------------------------------------------------------


 

prior to the time at which any Early Termination Payment has been paid.  Upon
payment of each Early Termination Payment to each TRA Holder by the Corporate
Taxpayer, the Corporate Taxpayer shall not have any further payment obligations
under this Agreement, other than for any Tax Benefit Payment previously due and
payable but unpaid as of the Early Termination Notice and, except to the extent
included in the Early Termination Payment, any Tax Benefit Payment due for any
Taxable Year ending prior to, with or including the Early Termination Date. 
Upon payment in full of all amounts provided for in this Section 4.1, this
Agreement shall terminate, provided that Article VI, Sections 7.1 through 7.10
(inclusive), and Section 7.13 shall remain in full force and effect to the
extent applicable.

 

Section 4.2                                  Early Termination upon Change of
Control.  In the event of a Change of Control, all payment obligations hereunder
shall be accelerated and such obligations shall be calculated as if an Early
Termination Notice had been delivered on the closing date of the Change of
Control and shall include, but not be limited to the following: (a) payment of
the Early Termination Payment calculated as if an Early Termination Notice had
been delivered on the effective date of a Change of Control, (b) payment of any
Tax Benefit Payment previously due and payable but unpaid as of the Early
Termination Notice, and (c) except to the extent included in the Early
Termination Payment or if included as a payment under clause (b) of this
Section 4.2, payment of any Tax Benefit Payment due for any Taxable Year ending
prior to, with or including the effective date of a Change of Control.  In the
event of a Change of Control, the Early Termination Payment shall be calculated
utilizing the Valuation Assumptions and by substituting in each case the terms
“the closing date of a Change of Control” for an “Early Termination Date.”

 

Section 4.3                                  Breach of Agreement.

 

(a)                               In the event that the Corporate Taxpayer
breaches any of its material obligations under this Agreement or the Non-PE TRA,
whether as a result of failure to make any payment within three (3) months of
the date when due, as a result of failure to honor any other material obligation
required hereunder or by operation of law as a result of the rejection of this
Agreement or the Non-PE TRA in a case commenced under the United States
Bankruptcy Code or otherwise, then if the Majority TRA Holders and the Required
TRA Holders so elect, such breach shall be treated as an Early Termination
hereunder.  Upon such election, all payment obligations hereunder shall be
automatically accelerated and shall become due and payable in accordance with
Section 4.5(a), and such obligations shall be calculated as if an Early
Termination Notice had been delivered on the date of such breach and shall
include, but shall not be limited to, (i) payment of the Early Termination
Payment calculated as if an Early Termination Notice had been delivered on the
date of a breach, (ii) payment of any Tax Benefit Payment previously due and
payable but unpaid as of the date of the breach, and (iii) except to the extent
included in the Early Termination Payment or if included as a payment under
clause (ii) of this Section 4.3(a), any Tax Benefit Payment due for any Taxable
Year ending prior to, with or including the date of the breach.  Notwithstanding
the foregoing, in the event that the Corporate Taxpayer breaches this Agreement,
if the Majority TRA Holders and the Required TRA Holders do not elect to treat
such breach as an Early Termination pursuant to this Section 4.3(a), the TRA
Holders shall be entitled to seek specific performance of the terms hereof.

 

17

--------------------------------------------------------------------------------


 

(b)          The parties agree that the failure of the Corporate Taxpayer to
make any payment due pursuant to this Agreement within three (3) months of the
date such payment is due shall be deemed to be a breach of a material obligation
under this Agreement for all purposes of this Agreement, and that it shall not
be considered to be a breach of a material obligation under this Agreement to
make a payment due pursuant to this Agreement within three (3) months of the
date such payment is due.  Notwithstanding anything in this Agreement to the
contrary, except in the case of an Early Termination Payment or any payment
treated as an Early Termination Payment, it shall not be a breach of this
Agreement if the Corporate Taxpayer fails to make any Tax Benefit Payment when
due to the extent that the Corporate Taxpayer has insufficient funds available
to make, or to the extent that the Corporate Taxpayer is contractually
constrained from making, such payment in the Corporate Taxpayer’s sole
discretion, exercised in good faith; provided that the interest provisions of
Section 5.2 shall apply to such late payment (unless the Corporate Taxpayer does
not have sufficient cash to make such payment as a result of limitations imposed
by any credit agreement to which Focus LLC or any Subsidiary of Focus LLC is a
party, in which case Section 5.2 shall apply, but the Default Rate shall be
replaced by the Agreed Rate); provided further that it shall be a breach of this
Agreement, and the provisions of Section 4.3(a) shall apply as of the original
due date of the Tax Benefit Payment, if the Corporate Taxpayer makes any
distribution of cash or other property to its equity holders while any Tax
Benefit Payment is due and payable but unpaid.

 

Section 4.4           Early Termination Notice.  If the Corporate Taxpayer
chooses to exercise its right of early termination under Section 4.1 above, the
Corporate Taxpayer shall deliver to each Agent notice of such intention to
exercise such right (the “Early Termination Notice”). Upon delivery of the Early
Termination Notice or the occurrence of an event described in Section 4.2 or
Section 4.3(a), the Corporate Taxpayer shall deliver (a) a schedule showing in
reasonable detail the calculation of the Early Termination Payment (the “Early
Termination Schedule”) and (b) any other work papers related to the calculation
of the Early Termination Payment reasonably requested by any Agent.  In
addition, the Corporate Taxpayer shall allow each Agent reasonable access at no
cost to the appropriate representatives of the Corporate Taxpayer in connection
with a review of such Early Termination Schedule; provided that, in the event of
a dispute governed by Section 7.9 or Section 7.10, any such costs shall be borne
as set forth in such sections.  The Early Termination Schedule shall become
final and binding on all parties thirty (30) calendar days from the first date
on which all Agents have received such Schedule or amendment thereto unless
(x) any Agent, within thirty (30) calendar days after receiving the Early
Termination Schedule, provides the Corporate Taxpayer  and each other Agent with
notice of a material objection to such Schedule made in good faith (“Material
Objection Notice”) or (y) each Agent provides a written waiver of such right of
a Material Objection Notice within the period described in clause (x) above, in
which case such Schedule becomes binding on the date waivers from all Agents
have been received by the Corporate Taxpayer (the “Early Termination Effective
Date”).  If the Corporate Taxpayer and the relevant Agent, for any reason, are
unable to successfully resolve the issues raised in such notice within thirty
(30) calendar days after receipt by the Corporate Taxpayer of the Material
Objection Notice, the Corporate Taxpayer and such Agent shall employ the
Reconciliation Procedures under Section 7.10 or Resolution of Disputes
procedures under Section 7.9, as applicable.

 

18

--------------------------------------------------------------------------------


 

Section 4.5           Payment upon Early Termination.

 

(a)          Subject to its right to withdraw any notice of Early Termination
pursuant to Section 4.1, within three (3) Business Days after the Early
Termination Effective Date, the Corporate Taxpayer shall pay to each TRA Holder
its Early Termination Payment.  Each such payment shall be made by check, by
wire transfer of immediately available funds to a bank account or accounts
designated by the TRA Holder, or as otherwise agreed by the Corporate Taxpayer
and the TRA Holder.

 

(b)          A TRA Holder’s “Early Termination Payment” as of the Early
Termination Date shall equal, with respect to such TRA Holder, the present
value, discounted at the Early Termination Rate as of the Early Termination
Date, of all Tax Benefit Payments that would be required to be paid by the
Corporate Taxpayer to such TRA Holder beginning from the Early Termination Date
and assuming that the Valuation Assumptions are applied.

 

ARTICLE V
SUBORDINATION AND LATE PAYMENTS

 

Section 5.1           Subordination.  Notwithstanding any other provision of
this Agreement to the contrary, any payment due under this Agreement shall rank
subordinate and junior in right of payment to any principal, interest or other
amounts due and payable in respect of any obligations in respect of indebtedness
for borrowed money of the Corporate Taxpayer (such obligations, “Senior
Obligations”) and shall rank pari passu with all current or future unsecured
obligations of the Corporate Taxpayer that are not Senior Obligations.  For the
avoidance of doubt, notwithstanding the above, the determination of whether it
is a breach of this Agreement if the Corporate Taxpayer fails to make any Tax
Benefit Payment or other payment under this Agreement when due is governed by
Section 4.3(b). To the extent that any payment due under this Agreement is not
permitted to be made at the time such payment is due as a result of this
Section 5.1 and the terms of the agreements governing Senior Obligations, such
payment obligation nevertheless shall accrue for the benefit of the TRA Holders,
and the Corporate Taxpayer shall make such payments at the first opportunity
that such payments are permitted to be made in accordance with the terms of the
Senior Obligations.

 

Section 5.2           Late Payments by the Corporate Taxpayer.  The amount of
all or any portion of any Tax Benefit Payment, Early Termination Payment or any
other payment under this Agreement not made to any TRA Holder when due under the
terms of this Agreement, whether as a result of Section 5.1 and the terms of the
Senior Obligations or otherwise, shall be payable together with any interest
thereon, computed at the Default Rate (or, if so provided in Section 4.3(b), at
the Agreed Rate) and commencing from the date on which such Tax Benefit Payment,
Early Termination Payment or any other payment under this Agreement was due and
payable.

 

ARTICLE VI
NO DISPUTES; CONSISTENCY; COOPERATION

 

Section 6.1           Participation in the Corporate Taxpayer’s and Focus LLC’s
Tax Matters.  Except as otherwise provided herein or in the Focus LLC Agreement,
the Corporate Taxpayer

 

19

--------------------------------------------------------------------------------


 

shall have full responsibility for, and sole discretion over, all Tax matters
concerning the Corporate Taxpayer and Focus LLC, including without limitation
preparing, filing or amending any Tax Return and defending, contesting or
settling any issue pertaining to Taxes.  Notwithstanding the foregoing, the
Corporate Taxpayer (a) shall notify each Agent of, and keep each Agent
reasonably informed with respect to, the portion of any audit, examination, or
any other administrative or judicial proceeding (a “Tax Proceeding”) of the
Corporate Taxpayer or Focus LLC by a Taxing Authority the outcome of which is
reasonably expected to affect the rights and obligations of the TRA Holders
under this Agreement, (b) shall provide each Agent with reasonable opportunity
to provide information and other input to the Corporate Taxpayer, Focus LLC and
their respective advisors concerning the conduct of any such portion of a Tax
Proceeding, and (c) shall not, without the prior consent of the Agents (such
consent not to be unreasonably withheld, conditioned or delayed), settle any Tax
Proceeding in a manner that would affect in any material respect the amounts
payable to the TRA Holders under this Agreement; provided, however, that nothing
in this Section 6.1 shall be construed as requiring or preventing either of the
Corporate Taxpayer and Focus LLC from taking or refraining to take any action
that is inconsistent with, or otherwise provided for under, any provision of the
Focus LLC Agreement.

 

Section 6.2           Consistency.  Unless there is a Determination or written
opinion, reasonably acceptable to the Corporate Taxpayer and Focus LLC, of legal
counsel or a nationally recognized tax advisor to the contrary, the Corporate
Taxpayer and each of the TRA Holders agree to report, and to cause their
respective Subsidiaries to report, for all purposes (including U.S. federal,
state and local Tax purposes), all Tax-related items (including, without
limitation, the Basis Adjustments and each Tax Benefit Payment) in a manner
consistent with the description of any Tax characterization herein (including as
set forth in Section 2.2(b) and Section 3.1(a) and any Schedule required to be
provided by or on behalf of the Corporate Taxpayer under this Agreement, as
finally determined pursuant to Section 2.3).  If the Corporate Taxpayer and any
TRA Holder, for any reason, are unable to successfully resolve any disagreement
concerning such treatment within thirty (30) calendar days, the Corporate
Taxpayer and such TRA Holder shall employ the Reconciliation Procedures under
Section 7.10 or Resolution of Disputes procedures under Section 7.9, as
applicable.

 

Section 6.3           Cooperation.  Each TRA Holder shall (a) furnish to the
Corporate Taxpayer in a timely manner such information, documents and other
materials as the Corporate Taxpayer may reasonably request for purposes of
making any determination or computation necessary or appropriate under this
Agreement, preparing any Tax Return, or contesting or defending any Tax
Proceeding, (b) make itself reasonably available to the Corporate Taxpayer and
its representatives to provide explanations of documents and materials and such
other information as the Corporate Taxpayer or its representatives may
reasonably request in connection with any of the matters described in clause
(a) above, and (c) reasonably cooperate in connection with any such matter.  The
Corporate Taxpayer shall reimburse each TRA Holder for any reasonable
third-party costs and expenses incurred pursuant to this Section 6.3.

 

Section 6.4           Tax Proceedings. The Corporate Taxpayer shall use
reasonable efforts (for the avoidance of doubt, taking into account the
interests and entitlements of all TRA Holders, the Corporate Taxpayer and Focus
LLC) to defend the Tax treatment contemplated by this

 

20

--------------------------------------------------------------------------------


 

Agreement and any Schedule in any audit, contest or similar proceeding with any
Taxing Authority.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.1           Notices.  All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be deemed duly given and
received (a) on the date of delivery if delivered personally, or by facsimile
upon confirmation of transmission by the sender’s fax machine if sent on a
Business Day (or otherwise on the next Business Day) or (b) on the first
Business Day following the date of dispatch if delivered by a recognized
next-day courier service.  All notices hereunder shall be delivered as set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:

 

If to the Corporate Taxpayer, to:

 

Focus Financial Partners Inc.

825 Third Avenue, 27th Floor

New York, NY 10022
Attention:  Chief Financial Officer

 

with a copy (which shall not constitute notice to the Corporate Taxpayer) to:

 

Vinson & Elkins L.L.P.
666 Fifth Avenue, 26th Floor

New York, NY 10103-0040
Telephone: (212) 237-0000
Attention: Robert Seber

 

If to Centerbridge Agent, to:

 

CP Falcon AIV, L.P.
c/o Centerbridge Partners, L.P.
375 Park Avenue, 12th Floor
New York, NY 10152-0002
Attention: Matt Kabaker and Kevin Fusco

 

If to KKR Agent, to:

 

KKR Freya Aggregator L.P.
c/o Kohlberg Kravis Roberts & Co. L.P.
9 West 57th Street, Suite 4200

New York, NY 10019
Attention: General Counsel

 

with a copy (which shall not constitute notice to KKR Agent) to:

 

Simpson Thacher & Bartlett LLP

 

21

--------------------------------------------------------------------------------


 

425 Lexington Avenue
New York, NY 10017
Telephone: (212) 455-2000
Attention: Elizabeth Cooper

 

If to Trident Agent, to:

 

Trident FFP LP
c/o Stone Point Capital LLC
20 Horseneck Lane
Greenwich, CT 06830
Attention: General Counsel

Telephone: (203) 862-2900

 

If to the Agent other than Centerbridge Agent, KKR Agent, or Trident Agent, to
the address designated by such Agent upon its designation pursuant to
Section 7.6(b).

 

If to a TRA Holder, other than an Agent, that is or was a partner in Focus LLC,
to the address set forth in the records of Focus LLC.

 

Any party may change its address or fax number by giving the other party written
notice of its new address or fax number in the manner set forth above.

 

Section 7.2           Counterparts.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other parties, it being understood that
all parties need not sign the same counterpart. Delivery of an executed
signature page to this Agreement by facsimile transmission or otherwise
(including an electronically executed signature page) shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

Section 7.3           Entire Agreement; No Third Party Beneficiaries.  This
Agreement constitutes the entire agreement and supersedes all prior agreements
and understandings, both written and oral, among the parties with respect to the
subject matter hereof.  This Agreement shall be binding upon and inure solely to
the benefit of each party hereto and their respective successors and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement, except as expressly provided in
Section 3.3.

 

Section 7.4           Governing Law.  This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed in
accordance with, the law of the State of New York, without regard to the
conflicts of laws principles thereof that would mandate the application of the
laws of another jurisdiction.

 

Section 7.5           Severability.  If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any law or
public policy, all other terms and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially

 

22

--------------------------------------------------------------------------------


 

adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

Section 7.6           Successors; Assignment.

 

(a)          No TRA Holder may assign this Agreement to any Person without the
prior written consent of the Corporate Taxpayer; provided, however, that:

 

(i)            to the extent Units are transferred in accordance with the terms
of the Focus LLC Agreement (except pursuant to the Exchange Right or the Call
Right), the transferring TRA Holder shall assign (or, in the case of a transfer
by a KKR Holder, Trident Holder or Centerbridge Holder, may assign) to the
transferee of such Units the transferring TRA Holder’s rights under this
Agreement with respect to such transferred Units, and such transferee shall
execute and deliver a joinder to this Agreement, in form and substance
reasonably satisfactory to the Corporate Taxpayer, agreeing to become a “TRA
Holder” for all purposes of this Agreement;

 

(ii)           the right to receive any and all payments payable or that may
become payable to a TRA Holder pursuant to this Agreement following a Blocker
Merger or that, once an Exchange has occurred, arise with respect to the Units
transferred in such Exchange, as applicable, may be assigned to any Person or
Persons without the prior written consent of the Corporate Taxpayer as long as
any such Person has executed and delivered, or, in connection with such
assignment, executes and delivers, a joinder to this Agreement, in form and
substance reasonably satisfactory to the Corporate Taxpayer, agreeing to be
bound by Section 7.13;

 

(iii)          the KKR Holders, the Trident Holders and the Centerbridge Holders
may assign their rights under this Agreement with respect to all or a portion of
their Units to their respective Affiliates, provided that any Affiliate
transferee executes and delivers a joinder to this Agreement, in form and
substance reasonably satisfactory to the Corporate Taxpayer, agreeing to become
a “TRA Holder” for all purposes of this Agreement; and

 

(iv)          the KKR Holders, the Trident Holders and the Centerbridge Holders
may assign their rights under this Agreement with respect to all or a portion of
their Units, without a corresponding transfer of Units, to a Permitted
Transferee; provided that such Permitted Transferee executes and delivers a
joinder to this Agreement, in form and substance reasonably satisfactory to the
Corporate Taxpayer, agreeing to become a “TRA Holder” for all purposes of this
Agreement; and provided, further, that (x) the KKR Holders, in the aggregate,
may only transfer to two (2) Permitted Transferees (for the avoidance of doubt,
other than Affiliates of the KKR Holders, which are addressed in
Section 7.6(a)(iii)) pursuant to this Section 7.6(a)(iv) during the term of this
Agreement, (y) the Trident Holders, in the aggregate, may only transfer to two
(2) Permitted Transferees (for the avoidance of doubt, other than Affiliates of
the Trident Holders, which are addressed in Section 7.6(a)(iii)) pursuant to
this Section 7.6(a)(iv) during the

 

23

--------------------------------------------------------------------------------


 

term of this Agreement, and (z) the Centerbridge Holders, in the aggregate, may
only transfer to two (2) Permitted Transferees (for the avoidance of doubt,
other than Affiliates of the Centerbridge Holders, which are addressed in
Section 7.6(a)(iii)) pursuant to this Section 7.6(a)(iv) during the term of this
Agreement.

 

For the avoidance of doubt, the parties acknowledge that an assignment of rights
pursuant to this Section 7.6(a) is not expected to affect the U.S. federal
income (or applicable state and local) Tax characterization by the Corporate
Taxpayer of payments made under this Agreement.

 

(b)          The Agent described in clause (d) of the definition of “Agent” may
be initially designated or changed solely with the prior written consent of the
Corporate Taxpayer and the Majority TRA Holders (for this purpose, calculated by
excluding any KKR Holders, Trident Holders and Centerbridge Holders).

 

(c)           Except as otherwise specifically provided herein, all of the terms
and provisions of this Agreement shall be binding upon, shall inure to the
benefit of and shall be enforceable by the parties hereto and their respective
successors, assigns, heirs, executors, administrators and legal
representatives.  The Corporate Taxpayer shall cause any direct or indirect
successor (whether by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Corporate Taxpayer, by
written agreement, expressly to assume and agree to perform this Agreement in
the same manner and to the same extent that the Corporate Taxpayer would be
required to perform if no such succession had taken place.

 

Section 7.7           Amendments; Waivers.  No provision of this Agreement may
be amended in a manner that materially affects the substantive rights of any TRA
Holder hereunder unless such amendment is approved in writing by each of the
Corporate Taxpayer and the Majority TRA Holders; provided, however, that no such
amendment shall be effective if such amendment would have a materially
disproportionate effect on the payments certain TRA Holders will or may receive
under this Agreement unless a majority of such disproportionately affected TRA
Holders (as determined in the same manner as the Majority TRA Holders would be
determined if such disproportionately affected TRA Holders were the only TRA
Holders) consent in writing to such amendment; provided further, that,
notwithstanding anything in the foregoing, no provision of this Agreement may be
amended in a manner that materially affects the substantive rights of a Required
TRA Holder hereunder unless such amendment is approved in writing by such
Required TRA Holder.

 

Section 7.8           Titles and Subtitles. The titles of the sections and
subsections of this Agreement are for convenience of reference only and are not
to be considered in construing this Agreement.

 

Section 7.9           Resolution of Disputes.

 

(a)          Any and all disputes which are not governed by Section 7.10,
including any ancillary claims of any party, arising out of, relating to or in
connection with the validity, negotiation, execution, interpretation,
performance or non-performance of this Agreement (including the validity, scope
and enforceability of this Section 7.9 and Section 7.10) (each a “Dispute”)
shall be governed by this Section 7.9.  The parties hereto shall attempt in good
faith

 

24

--------------------------------------------------------------------------------


 

to resolve all Disputes by negotiation.  If a Dispute between the parties hereto
cannot be resolved in such manner, such Dispute shall be finally settled by
arbitration conducted by a single arbitrator in accordance with the
then-existing rules of arbitration of the American Arbitration Association. If
the parties to the Dispute fail to agree on the selection of an arbitrator
within ten (10) calendar days of the receipt of the request for arbitration, the
American Arbitration Association shall make the appointment. The arbitrator
shall be a lawyer admitted to the practice of law in a U.S. state, or a
nationally recognized expert in the relevant subject matter, and shall conduct
the proceedings in the English language.  Performance under this Agreement shall
continue if reasonably possible during any arbitration proceedings.  In addition
to monetary damages, the arbitrator shall be empowered to award equitable
relief, including an injunction and specific performance of any obligation under
this Agreement.  The arbitrator is not empowered to award damages in excess of
compensatory damages, and each party hereby irrevocably waives any right to
recover punitive, exemplary or similar damages with respect to any Dispute.  The
award shall be the sole and exclusive remedy between the parties regarding any
claims, counterclaims, issues, or accounting presented to the arbitral
tribunal.  Judgment upon any award may be entered and enforced in any court
having jurisdiction over a party or any of its assets.  The parties involved in
any Dispute shall each bear their own costs and expenses of such Dispute unless,
in the event of an arbitration, otherwise determined by the arbitrator in
accordance with the then-existing rules of arbitration of the American
Arbitration Association.

 

(b)          Notwithstanding the provisions of Section 7.9(a), the Corporate
Taxpayer may bring an action or special proceeding in any court of competent
jurisdiction for the purpose of compelling a party to arbitrate, seeking
temporary or preliminary relief in aid of an arbitration hereunder, and/or
enforcing an arbitration award and, for the purposes of this Section 7.9(b),
each Agent and each TRA Holder (i) expressly consents to the application of
Section 7.9(c) to any such action or proceeding, (ii) agrees that proof shall
not be required that monetary damages for breach of the provisions of this
Agreement would be difficult to calculate and that remedies at law would be
inadequate, and (iii) irrevocably appoints the Corporate Taxpayer as agent of
such party for service of process in connection with any such action or
proceeding and agrees that service of process upon such agent, who shall
promptly advise such party in writing of any such service of process, shall be
deemed in every respect effective service of process upon such party in any such
action or proceeding.

 

(c)           EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF
COURTS LOCATED IN NEW YORK FOR THE PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN
ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH (B) OF THIS SECTION 7.9 OR ANY
JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR CONTEMPLATED ARBITRATION
ARISING OUT OF OR RELATING TO OR CONCERNING THIS AGREEMENT.  Such ancillary
judicial proceedings include any suit, action or proceeding to compel
arbitration, to obtain temporary or preliminary judicial relief in aid of
arbitration, or to confirm an arbitration award.  The parties acknowledge that
the forum designated by this Section 7.9(c) have a reasonable relation to this
Agreement, and to the parties’ relationship with one another.

 

(d)          The parties hereby waive, to the fullest extent permitted by
applicable law, any objection which they now or hereafter may have to personal
jurisdiction or to the laying of venue

 

25

--------------------------------------------------------------------------------


 

of any such ancillary suit, action or proceeding brought in any court referred
to in Section 7.9(c) and such parties agree not to plead or claim the same.

 

Section 7.10         Reconciliation.  In the event that any Agent or any TRA
Holder (as applicable, the “Disputing Party”) and the Corporate Taxpayer are
unable to resolve a disagreement with respect to the calculations required to
produce the schedules described in Section 2.3, Section 4.4 and Section 6.2 (but
not, for the avoidance doubt, with respect to any legal interpretation with
respect to such provisions or schedules) within the relevant period designated
in this Agreement (“Reconciliation Dispute”), the Reconciliation Dispute shall
be submitted for determination to the Expert.  The Expert shall be a partner or
principal in a nationally recognized accounting or law firm, and unless the
Corporate Taxpayer and the Disputing Party agree otherwise, the Expert shall
not, and the firm that employs the Expert shall not, have any material
relationship with the Corporate Taxpayer or the Disputing Party or other actual
or potential conflict of interest.  If the parties are unable to agree on an
Expert within fifteen (15) calendar days of receipt by the respondent(s) of
written notice of a Reconciliation Dispute, the Expert shall be appointed by the
American Arbitration Association.  The Expert shall resolve (a) any matter
relating to the Exchange Schedule or an amendment thereto or the Early
Termination Schedule or an amendment thereto within thirty (30) calendar days,
(b) any matter relating to a Tax Benefit Payment Schedule or an amendment
thereto within fifteen (15) calendar days, and (c) any matter related to
treatment of any tax-related item as contemplated in Section 6.2 within fifteen
(15) calendar days, or, in each case, as soon thereafter as is reasonably
practicable after such matter has been submitted to the Expert for resolution.
 Notwithstanding the preceding sentence, if the matter is not resolved before
any payment that is the subject of a disagreement would be due (in the absence
of such disagreement) or any Tax Return reflecting the subject of a disagreement
is due, any portion of such payment that is not under dispute shall be paid on
the date prescribed by this Agreement and such Tax Return may be filed as
prepared by the Corporate Taxpayer, subject to adjustment or amendment upon
resolution.  The costs and expenses relating to the engagement of such Expert or
amending any Tax Return shall be borne by the Corporate Taxpayer except as
provided in the next sentence.  The Corporate Taxpayer and the Disputing Party
shall each bear its own costs and expenses of such proceeding, unless (i) the
Expert adopts such Disputing Party’s position, in which case the Corporate
Taxpayer shall reimburse such Disputing Party for any reasonable out-of-pocket
costs and expenses in such proceeding, or (ii) the Expert adopts the Corporate
Taxpayer’s position, in which case such Disputing Party shall reimburse the
Corporate Taxpayer for any reasonable out-of-pocket costs and expenses in such
proceeding.  Any dispute as to whether a dispute is a Reconciliation Dispute
within the meaning of this Section 7.10 shall be decided by the Expert.  The
Expert shall finally determine any Reconciliation Dispute and the determinations
of the Expert pursuant to this Section 7.10 shall be binding on the Corporate
Taxpayer and its Subsidiaries and the Disputing Party and may be entered and
enforced in any court having jurisdiction.

 

Section 7.11         Withholding.  The Corporate Taxpayer shall be entitled to
deduct and withhold from any payment payable pursuant to this Agreement such
amounts as the Corporate Taxpayer is required to deduct and withhold with
respect to the making of such payment under the Code or any provision of U.S.
federal, state, local or non-U.S. tax law.  To the extent that amounts are so
withheld and paid over to the appropriate Taxing Authority by the Corporate
Taxpayer, such withheld amounts shall be treated for all purposes of this
Agreement as having been paid to the relevant TRA Holder.  Upon a TRA Holder’s
request, the Corporate Taxpayer

 

26

--------------------------------------------------------------------------------


 

shall provide evidence of any such payment to such TRA Holder.  Each TRA Holder
shall furnish to the Corporate Taxpayer in a timely manner such statements,
certifications or other information reasonably requested by the Corporate
Taxpayer for purposes of determining the extent to which any payments hereunder
are subject to withholding or deduction. The Corporate Taxpayer and the TRA
Holders shall reasonably cooperate to reduce or eliminate any withholding or
deduction from any payment made pursuant to this Agreement.

 

Section 7.12         Status of Corporate Taxpayer as a Member of a Consolidated
Group; Transfers of Corporate Assets.

 

(a)          If the Corporate Taxpayer is or becomes a member of an affiliated
or consolidated group of corporations that files a consolidated income Tax
Return pursuant to Sections 1501 et seq. of the Code, then: (i) the provisions
of this Agreement shall be applied with respect to the group as a whole; and
(ii) Tax Benefit Payments, Early Termination Payments and other applicable items
hereunder shall be computed with reference to the consolidated taxable income of
the group as a whole.

 

(b)          If the Corporate Taxpayer (or any other entity that is obligated to
make a Tax Benefit Payment or Early Termination Payment hereunder), Focus LLC or
any of Focus LLC’s direct or indirect Subsidiaries that is treated as a
partnership or disregarded entity for U.S. federal income tax purposes (but only
to the extent such Subsidiaries are not held through any entity treated as a
corporation for U.S. federal income tax purposes) (a “Transferor”) transfers one
or more Reference Assets to a corporation (or a Person classified as a
corporation for U.S. federal income tax purposes) with which the Transferor does
not file a consolidated Tax Return pursuant to Section 1501 of the Code, the
Transferor, for purposes of calculating the amount of any Tax Benefit Payment or
Early Termination Payment (e.g., calculating the gross income of the entity and
determining the Realized Tax Benefit of such entity) due hereunder, shall be
treated as having disposed of such Reference Assets in a fully taxable
transaction on the date of such contribution.  The consideration deemed to be
received by the Transferor shall be equal to the fair market value of the
transferred Reference Assets, plus, without duplication, (i) the amount of debt
to which any such Reference Asset is subject, in the case of a transfer of an
encumbered Reference Asset or (ii) the amount of debt allocated to any such
Reference Asset, in the case of a contribution of a partnership interest. For
purposes of this Section 7.12(b), a transfer of a partnership interest shall be
treated as a transfer of the Transferor’s share of each of the assets and
liabilities of that partnership.

 

Section 7.13         Confidentiality.

 

(a)          Each Agent and each of such Agent’s assignees and each TRA Holder
and each of such TRA Holder’s assignees acknowledges and agrees that the
information of the Corporate Taxpayer is confidential and, except in the course
of performing any duties as necessary for the Corporate Taxpayer and its
Affiliates, as required by law or legal process or to enforce the terms of this
Agreement, such Person shall keep and retain in the strictest confidence and not
disclose to any Person any confidential matters, acquired pursuant to this
Agreement, of the Corporate Taxpayer and its Affiliates and successors,
concerning Focus LLC and its Affiliates and successors or the TRA Holders,
learned by any Agent or any TRA Holder heretofore or hereafter.  This
Section 7.13 shall not apply to (i) any information that has been made publicly

 

27

--------------------------------------------------------------------------------


 

available by the Corporate Taxpayer or any of its Affiliates, becomes public
knowledge (except as a result of an act of an Agent or a TRA Holder in violation
of this Agreement) or is generally known to the business community and (ii) the
disclosure of information (A) as may be proper in the course of performing an
Agent’s or a TRA Holder’s obligations, or monitoring or enforcing a TRA Holder’s
rights, under this Agreement, (B) as part of a TRA Holder’s normal reporting,
rating or review procedure (including normal credit rating and pricing process),
or in connection with a TRA Holder’s or such TRA Holder’s Affiliates’ normal
fund raising, financing, marketing, informational or reporting activities, or to
a TRA Holder’s (or any of its Affiliates’) or its direct or indirect owners or
Affiliates, auditors, accountants, employees, attorneys or other agents, (C) to
any bona fide prospective assignee of a TRA Holder’s rights under this
Agreement, or prospective merger or other business combination partner of a TRA
Holder, provided that such assignee or merger partner agrees to be bound by the
provisions of this Section 7.13, (D) as is required to be disclosed by order of
a court of competent jurisdiction, administrative body or governmental body, or
by subpoena, summons or legal process, or by law, rule or regulation; provided
that any TRA Holder required to make any such disclosure to the extent legally
permissible shall provide the Corporate Taxpayer prompt notice of such
disclosure, or to regulatory authorities or similar examiners conducting
regulatory reviews or examinations (without any such notice to the Corporate
Taxpayer), or (E) to the extent necessary for a TRA Holder or its direct or
indirect owners to prepare and file its Tax Returns, to respond to any inquiries
regarding such Tax Returns from any Taxing Authority or to prosecute or defend
any Tax Proceeding with respect to such Tax Returns.  Notwithstanding anything
to the contrary herein, each Agent (and each employee, representative or other
agent of such Agent or its assignees, as applicable) and each TRA Holder and
each of its assignees (and each employee, representative or other agent of such
TRA Holder or its assignees, as applicable) may disclose to any and all Persons,
without limitation of any kind, the Tax treatment and Tax structure of the
Corporate Taxpayer, Focus LLC, the Agents, the TRA Holders and their Affiliates,
and any of their transactions, and all materials of any kind (including opinions
or other Tax analyses) that are provided to any Agent or any TRA Holder relating
to such Tax treatment and Tax structure.

 

(b)          If an Agent or an assignee or a TRA Holder or an assignee commits a
breach, or threatens to commit a breach, of any of the provisions of this
Section 7.13, the Corporate Taxpayer shall have the right and remedy to have the
provisions of this Section 7.13 specifically enforced by injunctive relief or
otherwise by any court of competent jurisdiction without the need to post any
bond or other security, it being acknowledged and agreed that any such breach or
threatened breach shall cause irreparable injury to the Corporate Taxpayer or
any of its Subsidiaries or the TRA Holders and the accounts and funds managed by
the Corporate Taxpayer and that money damages alone shall not provide an
adequate remedy to such Persons.  Such rights and remedies shall be in addition
to, and not in lieu of, any other rights and remedies available at law or in
equity.

 

Section 7.14         No More Favorable Terms.  None of the Corporate Taxpayer
nor any of its Subsidiaries shall enter into any additional agreement providing
rights similar to this Agreement to any Person (including any agreement pursuant
to which the Corporate Taxpayer is obligated to pay amounts with respect to tax
benefits resulting from any increases in Tax basis or other tax attributes to
which the Corporate Taxpayer becomes entitled as a result of a transaction) if
such agreement provides terms  that are more favorable to the counterparty under
such agreement than those provided to the TRA Holders under this Agreement;
provided, however, that the Corporate

 

28

--------------------------------------------------------------------------------


 

Taxpayer (or any of its Subsidiaries) may enter into such an agreement if this
Agreement is amended to make such more favorable terms available to the TRA
Holders.

 

Section 7.15         Parity with Non-PE TRA. Notwithstanding anything in this
Agreement to the contrary, (a) no amendment may be made to the Non-PE TRA unless
a substantially similar amendment is offered by the Corporate Taxpayer to be
made to this Agreement, (b) any and all copies of amendments and waivers to the
Non-PE TRA must be provided to the Agents, and (c) all documentation delivered
by the Corporate Taxpayer to the Agents hereunder and the “Agent” under the
Non-PE TRA must be substantially the same.

 

Section 7.16         Certain Terminations by a TRA Holder. Notwithstanding
anything herein to the contrary, if, in connection with an actual or proposed
change in law, a TRA Holder reasonably believes that the existence of this
Agreement (a) could cause income (other than income arising from receipt of a
payment under this Agreement) recognized by such TRA Holder upon any Exchange
that as of the date of this Agreement would be treated as capital gain to
instead to be treated as ordinary income rather than capital gain (or otherwise
taxed at ordinary income rates) for U.S. federal income tax purposes or
(b) would have other material adverse tax consequences to such TRA Holder and/or
its direct or indirect owners, then, in either case, at the election of such TRA
Holder and to the extent specified by such TRA Holder, this Agreement (i)  shall
not apply to an Exchange by such TRA Holder occurring after a date specified by
it or (ii) shall otherwise be amended in a manner determined by such TRA Holder
to waive any benefits to which such TRA Holder would otherwise be entitled under
this Agreement, provided that such amendment shall not result in an increase in
or acceleration of payments under this Agreement at any time as compared to the
amounts and times of payments that would have been due in the absence of such
amendment.  Further, notwithstanding anything herein to the contrary, any TRA
Holder may, at any time, elect for this Agreement to cease to have further
effect in its entirety with respect to such TRA Holder, and the Corporate
Taxpayer shall cease to have any further obligations in respect of such TRA
Holder, in each case from and after the date specified by such TRA Holder.

 

Section 7.17         Independent Nature of Members’ Rights and Obligations. The
obligations of each TRA Holder hereunder are several and not joint with the
obligations of any other TRA Holder, and no TRA Holder shall be responsible in
any way for the performance of the obligations of any other TRA Holder
hereunder. The decision of each TRA Holder to enter into this Agreement has been
made by such TRA Holder independently of any other TRA Holder. Nothing contained
herein, and no action taken by any TRA Holder pursuant hereto, shall be deemed
to constitute the TRA Holders as a partnership, an association, a joint venture
or any other kind of entity, or create a presumption that the TRA Holders are in
any way acting in concert or as a group with respect to such obligations or the
transactions contemplated hereby and the Corporate Taxpayer acknowledges that
the TRA Holders are not acting in concert or as a group, and the Corporate
Taxpayer will not assert any such claim, with respect to such obligations or the
transactions contemplated hereby.

 

[Signature Page Follows]

 

29

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporate Taxpayer, the TRA Holders, and the Agents have
duly executed this Agreement as of the date first written above.

 

 

 

CORPORATE TAXPAYER:

 

 

 

FOCUS FINANCIAL PARTNERS INC.

 

 

 

 

 

By:

/s/ Ruediger Adolf

 

 

Name:

Ruediger Adolf

 

 

Title:

Chief Executive Officer

 

SIGNATURE PAGE TO
TAX RECEIVABLE AGREEMENT

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporate Taxpayer, the TRA Holders, and the Agents have
duly executed this Agreement as of the date first written above.

 

 

 

CENTERBRIDGE AGENT, AS AN AGENT:

 

 

 

CP FALCON AIV, LP

 

 

 

 

 

By:

/s/ Daniel R. Osnoss

 

 

Name:

Daniel R. Osnoss

 

 

Title:

Authorized Signatory

 

SIGNATURE PAGE TO

TAX RECEIVABLE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

KKR AGENT, AS AN AGENT:

 

 

 

KKR FREYA AGGREGATOR L.P.

 

 

 

By:

KKR Freya Aggregator GP LLC, its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

Name:

William J. Janetschek

 

 

Title:

Chief Financial Officer

 

SIGNATURE PAGE TO

TAX RECEIVABLE AGREEMENT

 

--------------------------------------------------------------------------------


 

 

TRIDENT AGENT, AS AN AGENT:

 

 

 

TRIDENT FFP LP

 

 

 

By:

Trident FFP GP LLC, its general partner

 

 

 

 

 

 

 

 

 

By:

/s/ Peter M. Mundheim

 

 

Name:

Peter M. Mundheim

 

 

Title:

Vice President & Assistant Secretary

 

[The signatures of the TRA Holders are attached in Schedule A.]

 

SIGNATURE PAGE TO

TAX RECEIVABLE AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

THE TRA HOLDERS PARTY TO TAX RECEIVABLE AGREEMENT

 

TRA Holder

 

TRIDENT FFP LP

 

 

 

By: Trident FFP GP LLC, its general partner

 

 

 

 

 

 

By:

/s/ Peter M. Mundheim

 

 

 

Name:

Peter M. Mundheim

 

 

 

Title:

Vice President & Assistant Secretary

 

 

 

 

 

TRIDENT VI, L.P.

 

 

 

By: Stone Point Capital LLC, its manager

 

 

 

 

 

 

By:

/s/ Peter M. Mundheim

 

 

 

Name:

Peter M. Mundheim

 

 

 

Title:

Principal

 

 

 

 

 

TRIDENT VI PARALLEL FUND, L.P.

 

 

 

By: Stone Point Capital LLC, its manager

 

 

 

 

 

 

By:

/s/ Peter M. Mundheim

 

 

 

Name:

Peter M. Mundheim

 

 

 

Title:

Principal

 

 

 

 

 

TRIDENT VI DE PARALLEL FUND, L.P.

 

 

 

By: Stone Point Capital LLC, its manager

 

 

 

 

 

 

By:

/s/ Peter M. Mundheim

 

 

 

Name:

Peter M. Mundheim

 

 

 

Title:

Principal

 

 

SCHEDULE A TO

TAX RECEIVABLE AGREEMENT

 

--------------------------------------------------------------------------------


 

TRA Holder

 

KKR FREYA AGGREGATOR L.P.

 

 

 

 

 

By:

KKR Freya Aggregator GP LLC,

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

 

Name:

William J. Janetschek

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

KKR AMERICAS XII (FREYA) BLOCKER

PARENT L.P.

 

 

 

 

 

 

By:

KKR Associates Americas XII L.P.,

 

 

its general partner

 

 

 

 

 

 

By:

KKR Americas XII Limited,

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

 

Name:

William J. Janetschek

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

KKR AMERICAS XII EEA (FREYA) BLOCKER

PARENT L.P.

 

 

 

 

 

By:

KKR Associates Americas XII L.P.,

 

 

its general partner

 

 

 

 

 

By:

KKR Americas XII Limited,

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ William J. Janetschek

 

 

 

Name:

William J. Janetschek

 

 

 

Title:

Chief Financial Officer

 

 

SCHEDULE A TO

TAX RECEIVABLE AGREEMENT

 

--------------------------------------------------------------------------------


 

TRA Holder

 

CP FALCON AIV, L.P.

 

 

 

 

 

By:

Centerbridge Associates II, L.P.,

 

 

its general partner

 

 

 

 

By:

CCP II Cayman GP Ltd.,

 

 

its general partner

 

 

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Osnoss

 

 

 

Name:

Daniel R. Osnoss

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

CCP II FALCON AIV-B, L.P.

 

 

 

 

 

 

By:

Centerbridge Associates II, L.P.,

 

 

its general partner

 

 

 

 

By:

CCP II Cayman GP Ltd.,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Osnoss

 

 

 

Name:

Daniel R. Osnoss

 

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

CENTERBRIDGE CAPITAL PARTNERS

SBS II, L.P.

 

 

 

 

 

 

By:

CCP SBS GP, LLC, its general partner

 

 

 

 

 

 

 

 

By:

/s/ Daniel R. Osnoss

 

 

 

Name:

Daniel R. Osnoss

 

 

 

Title:

Authorized Signatory

 

 

SCHEDULE A TO

TAX RECEIVABLE AGREEMENT

 

--------------------------------------------------------------------------------